ORDER
This case came before this court on the plaintiff’s motion to affirm filed pursuant to Rule 16(g) of the Rules of Appellate Procedure.
After examining the record and briefs and hearing oral arguments of the parties, we are of the opinion that our decision in Providence Electric Co. v. Donatelii Bldg. Co., 116 R.I. 340, 356 A.2d 483 (1976), controls. In that case, which involved similar facts, this court stated that the plaintiff had an adequate remedy under General Laws 1956 (1969 Reenactment) § 34-28-30 and was not required thereunder to comply with the notice provisions of § 37-12. 116 R.I. at 346, 356 A.2d at 486. The motion to affirm the judgment of the Superior Court is hereby granted.